Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 202384492).
Regarding claim 1, Wang discloses in Figures 3-4, an antenna element, comprising:
a radiation sheet (12) with a first surface and a second surface arranged opposite to the first surface, and a plurality of hollowed parts penetrating through the first surface and the second surface;
a plurality of feeder branches (13) each having one end connected with a side wall of the corresponding hollow part and another end extending from the first surface far away from the first surface; wherein the radiation sheet (12) and the feeder branches (13) are integrally formed by stamping.
Wang is silent on the radiation sheet and the feeder branches being integrally formed by stamping. However, such difference is not patentable. The patentability of a product-by-process claim is determined based on the product itself, not on the process of making it. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985), and MPEP § 2113. Therefore, to form the radiation sheet and the 
Regarding claims 2-3, as applied to claim 1, Wang discloses in Figures 3-4, wherein the radiation sheet (12) is in a square form, and comprises two mutually perpendicular diagonal lines and forms two groups of vibrator units with orthogonal polarization directions along the two diagonal lines;
wherein four hollowed parts and four feeder branches (13) are arranged; two hollowed parts are arranged on each diagonal line at an interval; and the side wall of each hollowed part is connected with one feeder branch.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 202384492).
Regarding claim 8, Wand discloses every feature of claimed invention as expressly recited in claim 1, except for an array antenna, comprising a feeding board and a plurality of antenna elements as described in claim 1, wherein the feeding board is provided with a feeding network; and the feeder branches are electrically connected with the feeding network.
However, such difference is not patentable. A plurality of antenna elements are used in array antenna to increase antenna gain and feeding board to feed signal to the antenna elements is common practice and well known in the art. One of such examples is the teaching of Timofeev et al (US 2005/0110699), Figures 4-6, an array antenna, comprising a feeding board (22) and a plurality of antenna elements as described in claim 1, wherein the feeding board (22) is provided with a feeding network; and the feeder branches are electrically connected with the feeding network. Therefore, to employ having the array antenna as claimed invention would have been obvious to person skill in the art.
Allowable Subject Matter
Claims 4-7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845